Citation Nr: 0903252	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-042 66	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision, in 
which the RO denied entitlement to service connection for 
PTSD.  A July 2005 rating decision confirmed and continued 
the denial of the veteran's claim.  The veteran filed a 
notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) later in December 2005.  
In February 2006, the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals).  The RO 
issued supplemental SOCs (SSOCs) reflecting the continued 
denial of the claim in October 2006 and February 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record reflects diagnoses of PTSD that appear to be 
based, at least in part, on the veteran's claims of 
experiencing mortar and rocket attacks in service.  

3.  While the objective evidence does not indicate that the 
veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of mortar and rockets attacks, one 
of his reported stressors. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

As regards the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes records of VA treatment dated in October 
2004, and a January 2005 VA examination reflecting diagnoses 
of PTSD.  Accordingly, the first requirement for service 
connection is satisfied.

As regards the second requirement, the Board notes that the 
veteran has reported several in-service stressors.  During  
his January 2005 VA examination, the veteran reported that he 
engaged in enemy fire and also received fire.  The Axis I 
diagnosis was PTSD.  In an August 2005 letter he reported 
coming under fire almost every night in Vietnam from May 1971 
to August 1971 while also having difficulty dealing with the 
death of a fellow serviceman who had been decapitated.  In a 
February 2006 letter attached to his VA Form 9, he reported 
that he underwent many instances of enemy attacks while 
stationed at Dong Ha.  He stated that he recalled two 
specific instances where he was engaged in firefights with 
the enemy and also underwent a rocket attack where he had to 
get into a reinforced bunker.   

The aforementioned January 2005 VA examination report tends 
to link the veteran's symptoms to the in-service stressor of 
being under mortar attack in Vietnam.  The Board notes that 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard (see Willis v. Derwinski, 1 
Vet. App. 66 (1991)), and these findings are not contradicted 
by any other medical findings.  Accordingly, the Board finds 
that the second requirement for service connection is 
satisfied.

As for the third requirement, the Board has considered the 
veteran's assertions that he was involved in combat, but 
notes that the record does not establish that the veteran 
engaged in combat with the enemy during service.  See 38 
C.F.R. § 3.304(f) (2008); Gaines v. West, 11 Vet. App. 353, 
359 (1998).  See also VAOPGCPREC 12-99 (October 18, 1999). 

Although the veteran's claimed stressful experience is 
potentially combat related, the Board finds no objective 
indication that the veteran saw combat during service.  In 
this regard, there is nothing in the veteran's service 
medical records or service personnel records verifying that 
he was ever in combat.  Service personnel records verify that 
the veteran served in Vietnam from December 1970 to August 
1971; however, service in a combat zone, without more, is not 
sufficient to establish that the veteran engaged in combat 
with the enemy.  See e.g., Wood v. Derwinski¸ 1 Vet. App. 
190, 192 (1991).   The veteran's service personnel records 
and DD 214 also reflect that he served with the 8th Battery 
4th Battalion as a management specialist, and that he 
received the Vietnam Service Medal with one star, the Army 
Commendation Medal (ARCOM), a 1 O/S Bar and the Republic of 
Vietnam Campaign Medal with device for an unnamed campaign in 
December 1970.  None of these medals reflects that the 
veteran engaged in combat with the enemy, and there is 
otherwise no objective evidence in this regard.

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Rather, in such cases, the record 
must contain service records or other corroborative evidence 
that substantiates the veteran's testimony or statements as 
to the occurrence of a claimed stressor.  See 38 C.F.R. § 
3.304 (2007); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the record contains a June 2007 letter from J.C., who 
reported that he served with the veteran in Dong Ha from 
approximately late March 1971 to August 1971.  J.C. stated 
that the veteran was the personnel specialist in the 
personnel shop to which he was assigned.  During his period 
of service in Dong Ha, J.C. recalled at least 3 times when 
they received enemy fire at the base installation.  He 
recalled that the first event occurred early in the evening 
when rockets flew in the compound.  A second event occurred 
two to three weeks later when rocket fire targeted the 
Tactical Operations Center.  The final event occurred around 
late July when their unit opened fire when they thought that 
they detected movement.  The statement from J.C. is 
consistent with the history of the 8th Battery 4th Battalion 
which indicates that the Battery had rocket attacks fired 
upon them.

Based on the foregoing, the Board finds that the occurrence 
of the veteran's reported stressor of coming under mortar 
attack in Vietnam is quite plausible, given the statement 
from the J.C., the fact that the veteran served in a combat 
zone and the fact that there is documentation that the 8th 
Battery 4th Battalion underwent enemy fire.  The Board the 
evidence of the 8th Battery 4th Battalion undergoing rocket 
attacks, along with the April 1971 statement of T.J., 
substantially corroborates the occurrence of at least one of 
the veteran's reported stressors.  

The Board points out that corroboration of a stressor does 
not require that there be corroboration of every detail of 
the claimed stressor, including those relating to the 
veteran's personal participation.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  While mere presence in a combat zone 
is not sufficient to show that a veteran actually engaged in 
combat with enemy forces (see e.g., Wood v. Derwinski¸ 1 Vet. 
App. 190, 192 (1991)) whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  Pentecost held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 129 (Board 
interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks).  Here, multiple sources 
confirm that the veteran likely witnessed enemy fire at the 
Dong Ha combat base, and under Pentecost he does not have to 
show that he was present at a specific rocket or mortar 
attack in order to corroborate his claimed in-service 
stressor.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102(2008).

Given the facts noted above, and resolving all reasonable 
doubt in the veteran's favor on the question of whether there 
is credible  supporting evidence of that the claimed in-
service stressor occurred, the Board finds that the criteria 
for service connection for PTSD are met.  See 38 C.F.R. § 
3.304(f) (2008).  



ORDER


Service connection for PTSD is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


